Citation Nr: 0318868	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-01 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depression, 
including claimed as secondary to a service-connected low 
back disability.

2.  Entitlement to service connection for hypertension, 
including claimed as secondary to a service-connected low 
back disability.

3.  Entitlement to service connection for a left hand 
disorder, including claimed as secondary to a service-
connected low back disability.

4.  Entitlement to service connection for right leg disorder, 
including claimed as secondary to a service-connected low 
back disability.

5.  Entitlement to service connection for a neck disorder, 
including claimed as secondary to a service-connected low 
back disability.

6.  Entitlement to a disability rating in excess of 20 
percent for a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

On February 14, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  To the extent possible, please ensure that all 
VA and non-VA records of treatment for depression, 
low back, right leg, hypertension, left hand or 
neck problems from April 2001 to the present, as 
identified on the VA Form 21-4138 provided by the 
veteran in May 2003, have been associated with the 
claims file.  Please ensure that any documents 
obtained in a language other than English are 
translated to English.  

2.  If these records have not already been 
associated with the claims file, please obtain the 
veteran's medical records from the VA Arecibo CBOC 
in Puerto Rico, including any records from Dr. 
Francisco Colmenares for treatment of depression, 
low back, right leg, hypertension, left hand or 
neck problems from April 2001 to the present, to 
the extent possible.  Request complete clinical 
records including Notes, Outpatient Treatment 
Reports, Discharge Summaries, Consults, and 
Procedures.  Please ensure that any documents 
obtained in a language other than English are 
translated to English.  

3.  After completing the development described in 
paragraphs 1 and 2, arrange with the appropriate VA 
medical facility for the veteran to be afforded a 
VA psychiatric examination.  Provide the examiner 
with the following instructions:

Please determine the nature and etiology of 
any currently diagnosed psychiatric 
disability.  The examiner should determine the 
correct diagnosis(es) and provide an opinion 
as to the medical probabilities that any 
currently diagnosed depression has been caused 
or made worse by service-connected low back 
disability.  The rationale for the opinions by 
the examiner should be set forth in detail.  
Send the claims folder to the examiner for 
review.

4.  After completing the development described in 
paragraphs 1 and 2, arrange with the appropriate VA 
medical facility for the veteran to be afforded a 
VA hypertension examination.  Provide the examiner 
with the following instructions:

Please determine whether the veteran has 
hypertension.  The examiner should provide an 
opinion as to the medical probabilities that 
any currently diagnosed hypertension has been 
caused or made worse by service-connected low 
back disability.  The rationale for the 
opinions by the examiner should be set forth 
in detail.  Send the claims folder to the 
examiner for review.

5.  After completing the development described in 
paragraphs 1 and 2, arrange with the appropriate VA 
medical facility for the veteran to be afforded VA 
orthopedic and neurological examinations.  Provide 
the examiner(s) with the following instructions:

The examiner(s) should determine the current 
severity of the veteran's service-connected 
low back disability.  All orthopedic 
dysfunction and neurologic impairment due to 
service-connected disability should be set 
forth in detail.  The examiner(s) should 
provide findings applicable to the pertinent 
rating criteria (including a discussion of the 
frequency of symptoms compatible with sciatic 
neuropathy, characteristic pain, demonstrable 
muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of 
any diseased disc).  The examiner(s) should 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  If 
there is clinical evidence of pain on motion, 
the examiner(s) should indicate the degree of 
motion at which such pain begins.  Then, after 
reviewing the veteran's complaints and medical 
history, the examiner(s) should render an 
opinion, based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional impairments 
such as weakness, excess fatigability, 
incoordination, or pain due to repeated use or 
flare-ups, etc. and should equate these 
problems to additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  Such losses should be equated to 
"slight," "moderate," or "severe" 
limitation of motion.  In evaluating the 
service-connected low back disability, the 
examiner(s) should also determine whether the 
veteran suffers from any neurologic disability 
or symptoms.  If the veteran does have any 
neurologic symptom due to service-connected 
low back disability, the examiner(s) should 
provide an assessment of each nerve affected 
and if any nerve is affected, then the 
examiner(s) must characterize the disability 
of the affected nerve as mild, moderate, or 
severe incomplete paralysis, or complete 
paralysis.  Send the claims folder to the 
examiner(s) for review.

The examiner(s) should also determine whether 
the veteran has right leg, left hand, or neck 
disability which has been caused or made worse 
by service-connected low back disability.  All 
indicated tests and studies should be 
performed.  The rationale for the opinions by 
the examiner(s) should be set forth in detail.

6.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


